AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                             .------~--------··-···-   Page·I-ofI------

                                                                                                              FILE D
                                    UNITED STATES DISTRICT COU
                                               SOUTHERN DISTRICT OF CALIFORNIA                                NOV l 3 2018
                     United States of America                               JUDGMENT IN <nRIMl™'AlDlSNSill.:r COURT
                                v.                                          (For Offenses Committed if>QlfltMlffii~iTRl!l>l~F CALIFORNIA
                                                                                                    BY        J&~                i'JEPUTY

                 Jose Fabian Salgado-Calderon                               Case Number: 3: 18-mj-22650-RAM

                                                                           Melissa Bobrow
                                                                            Defendant's Attorney


REGISTRATION NO. 80688298

THE DEFENDANT:
 C8J pleaded guilty to count(s) 1 of Complaint
                                          ---~-------------------------

 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                      Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                             1


 D The defendant has been found not guilty on count(s)
                                                       -------------------
 0 Count(s)                                               dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  15DAYS

 C8J Assessment: $10 WAIVED                   C8J Fine: WAIVED
C8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, November 8, 2018
                                                                         Date of Imposition of Sentence



                                                                                      BLE CLINTON E. AVERITTE
                                                                                     STATES MAGISTRATE TIJDGE


                                                                                                           3:18-mj-22650-RAM
